                     Case 19-11164-JTD                Doc 52        Filed 08/14/19          Page 1 of 1



                                 UNITED STATES BANKRUPTCYCOURT
                                  FOR THE DISTRICT OF DELAWARE

  In Re:                                                  11
                                                  Chapter _____
                                                                                    JTD
                                                                     19 11164 (_____)
                                                            Case No. ____-_________

   Debtor: PWR  Invest, LP, et al.
           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@

                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
      Michael J. Reiss of Latham & Watkins LLP
  of____________________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  to represent__________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                Chambers Energy Management, LP, as First Lien Agent, and Chambers Energy Capital III, LP, as First Lien Lender

  in this action.
                                                             /s/ Michael R. Lastowski
                                                             ____________________________________________
                                                             'JSN/BNF Duane Morris LLP
                                                             "EESFTT   222 Delaware Avenue, Suite 1600
                                                                        Wilmington, DE 19801
                                                             1IPOF     (302) 657-4900
                                                                        mlastowski@duanemorris.com
                                                             &NBJM

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
                                                                     California
practicing and in good standing as a member of the Bar of__________________                Dnd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or courseof this
action. I also certify that I am generally familiar with this Court’s Local Rules and with StandingOrder for
District Court Fund revised . I further certify that the annual fee of $25.00 has been paidto the Clerk of
Court for District Court.
                                                             /s/ Michael J. Reiss
                                                              ____________________________________________
                                                             'JSN/BNF Latham & Watkins LLP
                                                                        355 S. Grand Ave., Ste: 100
                                                             "EESFTT   Los Angeles, CA 90071-1560
                                                             1IPOF     (213) 891-7522
                                                                        Michael.Reiss@lw.com
                                                             &NBJM

                                            ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                                                                                           -PDBM'PSN
